THOMPSON, District Judge.
The question of immunity from suit of the Fleet Corporation, raised upon the present motion, will inevitably be settled by an appellate court. This case, along with other cases in which the same questions are raised, will not be expedited in reaching an appellate court through the granting of a new trial.
The decision of this court in United States v. Carlin, 259 Fed. 904, merely involves the question whether a fraud, the effect of which was to fictitiously increase the contract actual cost of the shipyard at Hog Island, or the vessels being constructed there, the funds for payment of which were supplied out of the treasury of the United States, and by so much to diminish the funds of the United States, was therefore a fraud against die United States, under section 37 of the Criminal Code (Comp. St. § 10201), defining conspiracies to defraud the United States. To like effect is United States v. Union Timber Products Co. (D. C.) 259 Fed. 907. Those cases, therefore, did not decide the question whether the Fleet Corporation, chartered under the laws of the District of Columbia by authority of section 11 of the Shipping Act of September 7, 1916 (Comp. St. § 8146f), is subject to suit.
I agree entirely with the reasoning of Judge Learned Hand, of the *897Southern .District of New York, in the cases of Gould Coupler Co. v. U. S. Shipping Board Emergency Fleet Corporation and Employers’ Liability Assur. Corporation, Limited, of London, v. U. S. Shipping Board Emergency Fleet Corporation, 261 Fed. 716, and upon the grounds stated in Judge Hand’s opinion'' the motion is denied.